Citation Nr: 0033907	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  95-35 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer and 
posterior subcapsular cataracts claimed as residuals of 
exposure to ionizing radiation.

2.  Entitlement to service connection for a liver disorder, a 
lung disorder (claimed as spot on lungs), rib disorder 
(claimed as spot on ribs), alopecia (claimed as baldness) and 
arthritis of multiple joints (claimed as extremity pain), 
claimed as residuals of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran retired from active duty in March 1965 after 
completing more than 20 years of active military service.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  The Board in July 
1999 remanded the case for further development.  The RO 
recently returned the case to the Board for appellate 
consideration.

The claims of entitlement to service connection for prostate 
cancer and posterior subcapsular cataracts are discussed 
further in the remand portion of this decision.


FINDING OF FACT

The claims of entitlement to service connection for a liver 
disorder, a lung disorder (claimed as spot on lungs), rib 
disorder (claimed as spot on ribs), alopecia (claimed as 
baldness) and arthritis of multiple joints (claimed as 
extremity pain), claimed as residuals of exposure to ionizing 
radiation are not supported by cognizable evidence showing 
that the claims are plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for a liver 
disorder, a lung disorder (claimed as spot on lungs), rib 
disorder (claimed as spot on ribs), alopecia (claimed as 
baldness) and arthritis of multiple joints (claimed as 
extremity pain), claimed as residuals of exposure to ionizing 
radiation are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

Regarding a liver disorder, a lung disorder (claimed as spot 
on lungs), rib disorder (claimed as spot on ribs), alopecia 
(claimed as baldness) and arthritis of multiple joints 
(claimed as extremity pain), nothing remarkable appears in 
service medical records or in VA and military medical records 
though 1984 except for a right upper lobe density believed to 
be a scar of old granulomatous disease.  The record of 
military treatment showed a right upper lobe pulmonary nodule 
and degenerative arthritis of the thoracic spine in 1983.  In 
1986 his treatment at a military hospital for adenocarcinoma 
of the prostate shows past medical history of arthritis, a 
report of liver damage by blood test that was normal on a 
repeat study with a normal liver scan, and "shadows" on 
chest x-rays that were unchanged in 10 years.  There were 
earlier VA x-rays of record.  VA examination late in 1986 was 
unremarkable except for chest x-ray suggesting focal 
atelectasis in the anterior aspect of the fifth right 
intercostal space and a density lateral aspect of the 
superior segment of the right fifth rib felt to probably 
represent a benign bone island.  

The veteran in 1986 filed his initial VA claim based on 
nuclear test exposure to ionizing radiation wherein he 
mentioned liver damage, a spot on the fifth rib and an x-ray 
showing a spot on his back.  He reported having been a member 
of the 4925th Atomic Test Group that was assigned to Kirkland 
Air Force Base.  Collectively his correspondence recalled 
being exposed to radiation working on or cleaning aircraft 
that performed cloud sampling missions that coincided with 
Operation BUSTER-JANGLE and Operation TUMBLER-SNAPPER 
atmospheric nuclear tests.  He also mentioned transporting a 
radioactive shield between military bases in Maryland and 
Utah and loading nuclear weapons.  He said that he did not 
witness any of the tests. 

The veteran in 1988 claimed the radiation residuals of lung 
and rib spots, a liver disorder, loss of vision, pain in all 
extremities and baldness.  The RO sent a letter asking him 
for medical evidence and he provided medical records that 
mentioned probable osteochondroma of the fifth posterior rib, 
degenerative disease of the cervical spine and postoperative 
(prostate carcinoma) muscle pain and atrophy.  The RO in 
August 1988 denied the claim on the basis that none of the 
disorders were radiogenic diseases.  The RO considered the 
service medical records and the post service treatment 
record.  He disagreed but did not complete an appeal.

When he sought to reopen the claim in 1991, he said that he 
was part of Operation RANGER and the other test series as a 
mechanic and aircrew scanner.  He did not recall wearing a 
film badge but said his duties were performed on "hot" 
aircraft, which had returned from cloud sampling missions.  
He claimed arthritis of the hip, arm and shoulder and pain in 
these joints and the legs.  He also claimed baldness, liver 
damage, a spot on the rib and loss of vision were related to 
the radiation exposure.  The RO denied the claim in 1992 on 
the basis that none of the claimed disorders was a radiogenic 
disease under applicable law.  He received a statement of the 
case but terminated his appeal of the radiation claim in a 
letter to the RO late in 1992.  

He applied to reopen the claim late in 1993 by stating he 
flew on cloud sampling missions and on aircraft with nuclear 
weapons.  He also recalled transporting a shield device that 
was highly radioactive material and eventually dumped from 
the plane over Utah.  In addition to prostate cancer, liver 
disorder and spots on the lungs and ribs, he claimed 
decreased visual acuity, alopecia, and arthritis of the arms, 
legs, shoulders and hands.  The RO in early 1994 advised him 
in a letter of the need for new and material evidence and he 
responded stating he was having an examination that was very 
extensive.  

The veteran late in 1994 submitted extensive historical 
information for the 4925th Test Group (Atomic), principally 
The Megaton Blasters, Story of the 4925th Test Group 
(Atomic)(1990), and Defense Nuclear Agency (DNA) Fact Sheets 
for Operation BUSTER-JANGLE and Operation TUMBLER-SNAPPER.  
In addition, he submitted a copy of the Atomic Veteran's 
Newsletter (Summer 1993).  He later added a DNA Fact Sheet on 
the Nuclear Test Personnel Review (NTPR).  The RO in June 
1994 denied the claim on the basis that he had submitted 
cumulative evidence that as such could not be considered new 
and material evidence.  He disagreed in August 1994 and 
submitted contemporaneous VA medical records that were 
pertinently unremarkable.  

The RO issued a statement of the case in August 1995 and in 
his appeal received the next month he expressed the desire to 
continue his appeal for service connection of prostate 
cancer, liver damage and a spot on the lungs.  Collectively 
reports of contact in October 1996 and March 1997 and the 
representative's memorandum early in 1997 clarified the 
veteran's intention to have appealed all issues. 

VA medical records reported presurgical cataracts in December 
1996 and a report in early 1998 mentioned right eye cataracts 
by history.  Other VA and military records in 1997 and 1998 
were unremarkable regarding other disorders claimed as 
radiogenic diseases.  A VA examiner in 1998 diagnosed 
ectropion, pterygium of the left eye and hyperopia and 
presbyopia.  The report also noted the veteran's radiation 
exposure history.  The VA examination was otherwise 
pertinently unremarkable. 

The RO sent a request to the Defense Special Weapons Agency 
(DSWA, now known as the Defense Threat Reduction Agency 
(DTRA)) to obtain exposure information.  The DTRA late in 
1999 reported that Air Force records did not document the 
veteran's participation in atmospheric nuclear testing from 
1951 to 1953.


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and arthritis or prostate cancer becomes manifest 
to a degree of 10 percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).

If a claim is based on a disease other than one of those 
listed in paragraphs (b)(2) or (b)(3) of this section, VA 
shall nevertheless consider the claim under the provisions of 
this section provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation. Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992);  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Derwinski, 
6 Vet. App. 465, 469 (1994);  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995);  Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); in 
determining whether a claim is well grounded, the claimant's 
evidentiary assertions are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In order for a claim to be well grounded, in general, there 
must be (1) competent evidence of a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

In the determination of whether a well grounded claim for 
service connection based upon ionizing radiation exposure 
under 38 C.F.R. § 3.311 has been presented, at a minimum, the 
following threshold elements must be met: (1) established 
presence of a radiogenic disease; (2) the claimant must have 
had service; (3) the disease may not be one covered as 
presumptively service connected under §§  3.307 or 3.309 and 
manifested within the applicable presumptive period of 
§ 3.311(b)(5); (4) the claimant must contend the radiogenic 
disease was the result of exposure to ionizing radiation, and 
(5) there is a positive dose estimate.  Wandel v. West, 11 
Vet. App. 200, 205-06 (1998); see also Hardin v. West, 11 
Vet. App. 74, 78 (1998) and Hilkert v. West, 12 Vet. App. 
145, 147, 151 (1999) (en banc).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3.



Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
appellant has failed to meet this burden, the Board finds 
that his claim for service connection for a liver disorder, a 
lung disorder (claimed as spot on lungs), rib disorder 
(claimed as spot on ribs), alopecia (claimed as baldness) and 
arthritis of multiple joints (the arms, legs, shoulders and 
hands and also claimed as extremity pain) on the basis of 
exposure to ionizing radiation is not well grounded and must 
be denied.  The same reasoning applies to the claims for 
service connection on a basis other than ionizing radiation 
exposure, although the Board observes that the claim has been 
brought solely on the basis of exposure to ionizing 
radiation.  The Board must apply the current legal standard 
discussed below for such determinations in claims brought 
under 38 C.F.R. § 3.311 such as the appellant's.  It appears 
that the claimed eye disorder is limited to posterior 
subcapsular cataracts.  This issue is discussed further in 
the remand that follows this decision.

The holding in Stegall v. West, 11 Vet. App. 268 (1998), 
requires that the Board ensure compliance with the terms of a 
remand unless such failure to comply is shown to have not 
prejudiced the appellant.  Regarding the appellant's claim, 
after review of the development of the claim under 38 C.F.R. 
§ 3.311 in light of the recent en banc decision in Hilkert, 
it is the opinion of the Board that the RO has substantially 
completed the development asked for in order to comply with 
the remand and in so doing has satisfied the requirements of 
Stegall.  

In remanding the case the Board sought to more fully develop 
the claim of service connection under section 3.311 criteria 
in light of the claimed exposure.  Neither he nor his 
representative has indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground the claims for a liver disorder, a 
lung disorder (claimed as spot on lungs), rib disorder 
(claimed as spot on ribs), alopecia (claimed as baldness) and 
arthritis of multiple joints (the arms, legs, shoulders and 
hands and also claimed as extremity pain) based on ionizing 
radiation exposure or another basis.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).  

The Board remand referred to the adjudication principles that 
apply to claims brought under 38 C.F.R. § 3.311 that were 
established in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), and subsequently codified at § 3.311(b)(4).  The 
veteran was given notice of this provision in a statement of 
the case issued in July 1997 and he has had the opportunity 
to establish through competent evidence that either a liver 
disorder, a lung disorder (claimed as spot on lungs), rib 
disorder (claimed as spot on ribs), alopecia (claimed as 
baldness) and arthritis of multiple joints (claimed as 
extremity pain) was associated with exposure to ionizing 
radiation.  The Board notes that the record does not include 
any communication from the veteran to provide information to 
establish radiogenicity for any of these disorders.  The 
Board did not locate a diagnosis of a current liver disorder 
in the record.  A current diagnosis of a claimed disorder is 
a crucial element necessary to well ground a claim.  

As noted above, consideration of well groundedness in a claim 
for service connection based upon ionizing radiation exposure 
under 38 C.F.R. § 3.311, requires, at a minimum, the 
threshold elements of a radiogenic disease and one not 
covered as presumptively service connected under §§ 3.307 or 
3.309 that is manifested within the applicable period, 
claimed nexus to in service exposure to ionizing radiation, 
and a positive dose estimate.  If these factors are present 
there is the obligation to go forward with other development 
under 38 C.F.R. § 3.311, but that obligation does not 
necessarily establish a well grounded claim at that point.

The veteran through his presumed exposure in service 
satisfies but one of the elements.  38 C.F.R. §§  3.309(d)(3) 
and 3.311(a)(4).  However, the elements are cumulative rather 
than independent and even if all are present, it does not 
compel a conclusion that the claim is well grounded.  See 
Wandel and Hilkert, supra.  A liver disorder other than liver 
cancer, a lung disorder (claimed as spot on lungs) other than 
lung cancer, rib disorder (claimed as spot on ribs), alopecia 
(claimed as baldness) and arthritis of multiple joints 
(claimed as extremity pain) are not listed among the 
radiogenic diseases found under section 3.311(b)(2).  The 
veteran was advised of the obligation to present competent 
scientific or medical evidence that a claimed liver disorder, 
a lung disorder (claimed as spot on lungs), rib disorder 
(claimed as spot on ribs), alopecia (claimed as baldness) and 
arthritis of multiple joints (claimed as extremity pain) is a 
radiogenic disease as provided in 38 C.F.R. § 3.311(b)(4).  
However, he has not identified a link to his ionizing 
radiation exposure by competent evidence for any of the 
disorders presently shown.  He does not report liver cancer 
or lung cancer.  Applying the current standard for a well 
grounded radiation claim to the facts of the veteran's claim, 
the Board must find the claims a liver disorder, a lung 
disorder (claimed as spot on lungs), rib disorder (claimed as 
spot on ribs), alopecia (claimed as baldness) and arthritis 
of multiple joints (claimed as extremity pain) not well 
grounded.  

Regarding service connection for a liver disorder, a lung 
disorder (claimed as spot on lungs), rib disorder (claimed as 
spot on ribs), alopecia (claimed as baldness) and arthritis 
of multiple joints (claimed as extremity pain), on a basis 
other than radiation exposure, the veteran is advised that 
evidence must establish the basic Caluza elements of current 
disability, incurrence or aggravation of a disease or injury 
in service by competent lay or medical evidence and medical 
nexus between the in-service disease or injury and the 
current disability.  The record shows the initial reference 
to the claimed disorders many years after service.  
Cataracts, arthritis and prostate cancer are also reported 
initially well after service.  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit, supra.  No relevant but outstanding records have 
been mentioned to warrant expenditure of additional 
adjudication resources.  Baker v. West, 11 Vet. App. 163, 169 
(1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).  The claims have 
been argued principally on the basis of the veteran's 
exposure to ionizing radiation but the Board will note that 
the record does not include competent evidence to establish a 
well grounded claim for service connection of prostate cancer 
or arthritis on a direct or presumptive basis.  The VA eye 
examiner in 1998 did not link any eye disorder found to 
service or the service-connected eye disorder.   

The Board finds that the RO accorded the appellant greater 
consideration than his claims in fact warranted under the 
circumstances to the extent that the claims were considered 
on the merits.  Therefore, the Board in denying the claims as 
not well grounded has not prejudiced the veteran.  See Voerth 
v. West, 13 Vet. App. 117 (1999); Black v. Brown, 10 Vet. 
App. 279, 284 (1997); Meyer v. Brown, 9 Vet. App. 425, 431-32 
(1996).  As the veteran has not submitted well grounded 
claims for claimed liver, lung, and rib disorders, alopecia 
(claimed as baldness) and arthritis of multiple joints, the 
doctrine of reasonable doubt is not applicable to his case.


ORDER

Service connection for a liver disorder, a lung disorder 
(claimed as spot on lungs), rib disorder (claimed as spot on 
ribs), alopecia (claimed as baldness) and arthritis of 
multiple joints (claimed as extremity pain), claimed as 
residuals of exposure to ionizing radiation is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Prostate cancer was initially denied in 1986 as not being a 
radiogenic disease and not found until many years after 
service.  Veteran was a member of the Headquarters and 
Headquarters Squadron, 4925th Special Weapons Group from 
January 1950 to July 1951, Headquarters and Headquarters 
Squadron, 4925th Test Group (Atomic) in July 1951, 
Headquarters, 4925th Test Group (Atomic) from July 1951 to 
December 1953 and the 4927th Test Support Squadron (ADM) from 
December 1953 to January 1954.  Veteran in 19991 recalled how 
he washed aircraft that had returned from cloud sampling 
missions, as did a service comrade early in 1986.  Another 
unit member in 1988 recalled missions related to material 
testing that appear to correspond to the veteran's story of 
air transporting such materials.  He submitted service 
records showing a physical examination in July 1950 at 
Kirtland Air Force Base for duties that involved exposure to 
radioactive emanations.  It appears from the record that this 
was not his first examination.  He also furnished service 
records showing flight status from January 1950 to May 1951 
with the 4925th Special Weapons Group (SWG).

He claimed entitlement to service connection for radiation 
related posterior subcapsular cataracts in March 1997.  The 
additional VA medical records reported presurgical cataracts 
in December 1996.  The report was annotated with posterior 
subcapsular cataracts handwritten on the report.  The RO 
advised the veteran that VA records were researched did not 
confirm that diagnosis.  He claimed in late 1997 that VA had 
diagnosed posterior subcapsular cataracts.  A VA examiner in 
1998 diagnosed presurgical cataracts of both eyes not related 
to nuclear bomb test detonation.  The report shows that there 
were mild posterior subcapsular cataract changes in both 
eyes.  

The Board remand pointed out that prostate cancer was now a 
radiogenic disease listed under 38 C.F.R. § 3.311(b)(2) and 
that new and material evidence was not required because of 
the new regulatory basis for entitlement.  The list of 
radiogenic diseases in section 3.311 includes posterior 
subcapsular cataracts.  

The RO sent a request to the DTRA to obtain a dose estimate 
in developing the claim for prostate cancer and other claimed 
disorders but the request did not mention posterior 
subcapsular cataracts.  DTRA late in 1999 reported that it 
found no record of temporary duty to the Nevada Test Site and 
no evidence to link the veteran's duty a Kirtland Air Force 
Base with air/cloud sampling missions.  The DTRA also said 
that individuals assigned to service the aircraft use in such 
missions were routinely issued film badges and that no data 
was found for the veteran.  The DTRA concluded that the 
service department records did not document his participation 
in atmospheric nuclear testing from 1951 to 1953.

The Board finds that veteran through his service meets the 
criteria to presume he was exposed to ionizing radiation as 
claimed.  He was present at a staging area for the cloud 
sampling missions.  38 C.F.R. §§ 3.309(d)(3)(i)(ii)(A) and 
(d)(3)(iv)(A)(B) and 3.311(a)(4)(i)(ii).  His prostate cancer 
and posterior subcapsular cataracts are radiogenic diseases 
that were manifested initially well after service.  He has 
also submitted recollections of service comrades which tend 
to add weight to his reported exposure to ionizing radiation 
in circumstances that come within 38 C.F.R. 
§ 3.311(a)(2)(iii) and require a dose estimate from the VA 
Under Secretary for Health.  And, the claim should have been 
referred to the VA Under Secretary for Benefits for further 
consideration under 38 C.F.R. § 3.311(c) based upon the 
exposure from atmospheric nuclear tests.  38 C.F.R. 
§ 3.311(b)(iii).

The record does not show a DD Form 1141 for the veteran.  All 
information that could relate to the amount of any radiation 
exposure the veteran may have received, including any 
information supplied by DTRA concerning potential sources for 
information regarding possible radiation exposure should have 
been submitted to the Under Secretary for Health, for the 
preparation of a dose assessment in accordance with 
§ 3.311(a)(2)(iii).  

Then, if warranted by the response from the Under Secretary 
for Health, e.g., that the veteran's dose assessment was more 
than zero, further development set forth under § 3.311(c) 
would be completed.

Section 3.311(b)(1) provides for further development of a 
claim under § 3.311(c) only in cases in which it is 
determined that a veteran was exposed to ionizing radiation 
in service.  The circumstances of the veteran's claimed 
exposure are such that exposure information might not be 
found in his service records.  

The Board must observe that § 3.311(a)(2)(iii) clearly 
directs the steps to be completed in the dose assessment 
development phase in a claim based on exposure such as the 
veteran's, which in part is based on occupational exposure 
other than from nuclear tests.  The regulation clearly 
directs that all records obtained will be forwarded to the 
Under Secretary for Health for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  This is not discretionary.  It must also be 
noted that the Board is bound by the regulations.  38 C.F.R. 
§ 19.5.  This preliminary development must be completed to 
insure an informed decision, to include a determination of 
whether the claim is well grounded.

In view of the foregoing, the Board must request additional 
development of this claim to ensure compliance with the 
regulatory procedures applicable to the appellant's claim for 
service connection for prostate cancer and posterior 
subcapsular cataracts based on ionizing radiation exposure.  
Accordingly, the case is REMANDED to the RO for the following 
action to insure due process:

1.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii), should insure that 
all likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted, including any Air Force 
sources that could confirm flight 
participation as claimed since personnel 
records show flight status during the 
time period in question. 

2.  The RO should also contact the Air 
Force Medical Operations Agency, 
AFMOA/SGOR, Radiation Protection 
Division, 110 Luke Avenue, Room 4005 
Bolling Air Force Base Washington, DC  
20332-7050, and ask any exposure 
information for the veteran is on file. 

3.  The RO should once again contact the 
DTRA, SWSN-NPTR, 6801 Telegraph Road, 
Alexandria, VA 22310-3398 and request 
that it provide, in addition to any 
additional information specific to the 
veteran, any exposure data on file for 
ground support activities of cloud 
sampling missions performed by the 4925th 
Test Group (Atomic) and 4927th Test 
Support Squadron (ADM), if applicable, 
during the veteran's service with those 
units.  The DTRA should clarify to the 
extent possible the 4925th Test Group 
(Atomic) and 4927th Test Support Squadron 
(ADM) participation in Operation RANGER, 
Operation BUSTER-JANGLE and Operation 
TUMBLER-SNAPPER, or any other test 
series, and the veteran's claimed flight 
status and post-flight maintenance 
activities during service with these 
units.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and is responsive to the 
Board's directives and if not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998). 

If the RO determines that such 
development has been accomplished, the 
records which have been obtained, 
including any information provided by the 
DTRA, and the records, information and 
the appellant's statements concerning his 
location and activities related to the 
claimed exposure, should be referred to 
the Under Secretary for Health for the 
preparation of a dose estimate, which may 
include a determination of no exposure.  
The RO should insure that the claims for 
service connection for prostate cancer 
and posterior subcapsular cataracts based 
on ionizing radiation exposure are 
developed under 38 C.F.R. § 3.311(a), (b) 
as applicable to a claim based in part on 
test participation exposure, as well as 
other occupational exposure under 
38 C.F.R. § 3.311(a)(2)(iii).

5.  Thereafter, the claims for service 
connection for prostate cancer and 
posterior subcapsular cataracts based on 
ionizing radiation exposure should be 
adjudication in accordance with the 
procedures set forth under 38 C.F.R. 
§ 3.311(c) as provided under 
§ 3.311(b)(i). 

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

The purpose of this remand is to ensure compliance with the 
requirements of due process.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she receives 
further notice



		
	Mark J. Swiatek
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



